Citation Nr: 1424281	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971, with 1 year, 2 months prior service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in November 2013.  There has been substantial compliance with the remand orders and the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to service.
 
2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a May 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  Pursuant to the November 2013 remand, the RO requested any pertinent records from the Social Security Administration (SSA) but was informed by SSA that the records have been destroyed.  Additional attempts to obtain these records would be futile.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993). 

The Veteran was also afforded a VA examination in August 2010 and an addendum opinion was obtained in October 2011.  Taken together, the examination and addendum opinion are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records do not show any complaints, treatment, or diagnosis of hearing loss.  At his August 1966 enlistment examination and September 1971 separation examination, clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the September 1971 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.

Post-service medical records from November 2009 show treatment with hearing aids. 

The Veteran was afforded a VA examination in August 2010 during which he reported the onset of hearing loss "in Germany while working with tanks."  The examiner noted that during service the Veteran was a petroleum specialist, worked with tanks from 1967-68, was a clothing and textile repairman, supply clear and ambulance driver at the hospital, drove equipment to the front line in Vietnam from 1969-1970, and worked as a military policeman in the motor pool.  He could not remember if hearing protection was available in the military.  After service, he worked as a sand blaster and a truck driver, without hearing protection.  He denied a history of recreational noise exposure.  Audiometric testing revealed the following puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
60
65
LEFT
40
45
50
75
70

Speech recognition was 96 percent for the right ear and 94 percent for the left ear.

The examiner concluded that the Veteran's bilateral hearing loss is not at least as likely as not related to service.  In offering a rationale, the examiner referred to the August 1966 enlistment examination and September 1971 separation examination that both indicated normal hearing bilaterally and the lack of complaints of hearing loss in service.  Given normal hearing bilaterally at separation and a history of occupational noise exposure, the examiner concluded that it is "NOT at least as likely as not" that hearing loss is related to service.  

An addendum medical opinion was obtained in October 2011.  The examiner noted the Veteran's assertions of in-service acoustic trauma, particularly his exposure to tanks, vehicles, and weapons as a policeman in the military.  The examiner stated that those factors were considered in the initial review and again in this addendum.  It was the examiner's opinion that the Veteran "did not incur acoustic damage from the military.  Hearing was normal bilaterally at separation in Sept[ember] 1971.  He has an extensive amount of unprotected, occupational noise exposure as a sandblaster and truck driver."  The examiner commented that the Veteran's MOS as textile repairman is inconsistent with noise exposure, but "[e]ven considering the jobs the [V]eteran reported that he did during service, he still had normal hearing at separation."  The examiner reiterated her prior opinion that the Veteran's hearing loss is "NOT at least as likely as not" related to service, given normal hearing at separation and an extensive amount of unprotected, occupational noise exposure after service.

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.  The medical evidence establishes a current disability.  The August 2010 VA examination report shows bilateral hearing loss in accordance with 38 C.F.R. §3.385. 

An in-service injury has also been established.  The Veteran's lay statements attribute his hearing loss to acoustic trauma in service.  Specifically, the Veteran claims that he was exposed to loud noise from tanks, vehicles, and weapons.  Although the Veteran's DD-214 only shows service as a textile repairman, the Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

However, despite the Veteran's current disability and noise exposure in service, the Board finds that there is no competent evidence linking the Veteran's hearing loss to acoustic trauma sustained in service.

The Veteran's service treatment records do not show any complaints of hearing loss in service.  A September 1971 audiogram and clinical evaluation of the Veteran's ears were normal and the Veteran specifically denied having hearing loss or ear trouble.  

Furthermore, post-service evidence does not attribute the Veteran's hearing loss to acoustic trauma during service.  The VA examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not related to service, given normal hearing at separation and extensive history of occupational noise exposure.  Despite the examiner's comment that one of the Veteran's duties in service (textile repairman) was inconsistent with noise exposure, the examiner did specifically consider the Veteran's reported history of performing other duties which would have included noise exposure, but nevertheless concluded that the Veteran did not sustain "acoustic damage" because his hearing was normal at separation.  Thus, the claim is not being denied solely based on normal in-service audiometric examinations.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service, including tanks, vehicles, and weapons.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus and his Report of Medical History completed at separation included his negative response to having "ear trouble."  The Veteran was afforded a VA examination in August 2010.  The Veteran reported intermittent, centralized tinnitus.  He described the tinnitus as a "buzzing, crickets, and ringing" noise.  The Veteran was unable to recall the onset of his tinnitus but described it as "years ago." 

The examiner concluded that the Veteran's tinnitus is not at least as likely as not related to service.  The examiner's rationale was based on the Veteran's normal hearing at separation, unknown onset for tinnitus, and occupational noise history as a truck driver and sandblaster.  An addendum medical opinion was obtained in October 2011.  The examiner's conclusion generally remained the same as in her August 2010 opinion.  The examiner opined that because the Veteran had no acoustic damage from the military, had extensive amount of unprotected, occupational noise exposure, and could not report the onset time of tinnitus symptoms, his tinnitus is less likely than not related to military service. 

The Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran has not claimed that he has experienced tinnitus or ringing in his ears since service.  During the August 2010 examination, the Veteran was unable to recall the onset of his tinnitus and described it as being "years ago."  The Veteran's service treatment records also do not reveal complaints or a diagnosis of tinnitus.  Therefore, there is no evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service.  Given the foregoing, the Board finds that the VA examiner's negative opinion is the only probative evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


